ACCEPTED
                                                                                              03-11-00807-CV
                                                                                                     4882023
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         4/14/2015 1:53:01 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK

                               NO. 03-11-00807-CV
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
               IN THE THIRD COURT OF APPEALS OF               TEXAS AUSTIN, TEXAS
                                                                  4/14/2015 1:53:01 PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
                                JANOS FARKAS,
                                   Appellant
                                         v.
                            SECOND CONGRESS, LTD
                                   Appellee


                  APPEAL FROM THE 261'' DISTRICT COURT
                         TRAVIS COUNTY, TEXAS
                 TRIAL COURT CAUSE NO. D-1-GN-10-003632


                            AGREEMENT TO DISMISS



      Pursuant to TEX. R. APP. P. 42.1(a)(2) and 18.1(c), Appellant Janos Farkas

and Appellee Second Congress, Ltd. (collectively "Parties", individually "Party")

respectfully state:

1.   This appeal is from the judgment entered in Cause No. D-1-GN -10-003632, in

     the 261" District Court, Travis County, Texas on August 11, 2011

     ("underlying case").

2.   Appellant timely appealed and this appellate Court issued a memorandum

     opinion on this and two related appeals on April 25, 2014.




AGREEMENT TO DISMISS
3.      Appellant filed a motion for rehearing on July 11, 2014. No decision has been

        rendered by the Court on Appellant's motion for rehearing.

4.      The Parties have since entered into a settlement agreement concerning the

        underlying case and related proceedings and seek to dismiss the cause.

5.      The Parties request that costs be assessed against the Party that incurred them.

6.      The Parties do not request that the mandate issue early.

          For these reasons and by agreement of the Parties as evidenced by the

signatures of their counsel below, the Parties request the Court grant an Order

dismissing the cause and taxing the costs of appeal against the party incurring

them.1




SBN: 00784367
                                                 ~2~~   avid A. Rogers
                                                      SBN: 24014089
                                                                              :;--

SAVRICK     SCHUMANN      JOHNSON                     LAW OFFICE OF DAVID ROGERS
MCGARR KAMINSKI & SHIRLEY, LLP                        120 1 Spyglass, Suite 100
The Overlook at Gaines Ranch                          Austin, Texas 78746
4330 Gaines Ranch Loop, Suite 150                     (512) 923-1836 (TEL)
Austin, Texas 78735                                   (512) 201-4082 (FAX)
(512) 347-1604 (TEL)                                  darogers@aol.com
(512) 347-1676 (FAX)
bob@ssjmlaw.com                                       Mr. William B. Gammon
                                                      SBN: 07611280
Attorneys for Appellee Second                         Gammon Law Office, P.L.L.C.
Congress, Ltd.                                        1201 Spyglass Drive, Suite 100

1
    Dismissal of related cause 03-14-00108-CV is being sought by separate pleading/motion.


AGREEMENT TO DISMISS                                                                         2
                       Austin, TX 78746
                       (512) 472-8909 (TEL)
                       (888) 545-4279 (FAX)
                       billgammon@mac.com

                       Attorneys for Appellant Janos Farkas




AGREEMENT TO DISMISS                                     3
                        CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing has been served in
accordance with Tex. R . App. P. 9.5 and Local Rule 4 in the manner indicated
below on April14, 2015:

Attorney for Appellee
Robert L. Kaminski (viae-serve)
SAvRICK ScHuMANN JoHNSON McGARR KAMINSKI          & SHIRLEY, LLP
The Overlook at Gaines Ranch
4330 Gaines Ranch Loop, Suite 150


                                            ~~~
Austin, Texas 78735


                                           Is/ David A. Rogers
                                           David A. Rogers




AGREEMENT TO DISMISS                                                           4